t c summary opinion united_states tax_court mark a ryberg and martha m ryberg petitioners v commissioner of internal revenue respondent docket no 12120-10s filed date claudia m revermann for petitioners christina l cook for respondent summary opinion armen special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case respondent determined a deficiency in petitioners’ joint federal_income_tax for of dollar_figure and an accuracy-related_penalty of dollar_figure the issues for decision are whether petitioners engaged in their drag racing and horse breeding activities with the profit objective contemplated by sec_183 whether petitioners substantiated their expenses claimed with regard to those activities and whether petitioners are liable for the accuracy-related_penalty under sec_6662 background some of the facts have been stipulated and they are so found we incorporate by reference the parties’ stipulation of facts and accompanying exhibits petitioners mark and martha ryberg resided in the state of minnesota when the petition was filed in petitioners operated a joint horse breeding activity and mr ryberg engaged in a drag racing activity unless otherwise indicated all subsequent section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure all numbers are rounded to the nearest dollar i horse activity petitioners’ horse activity generally involved breeding and selling horses on a 40-acre farm they owned that primarily consisted of open pasture private turnouts for horses a large barn with horse stalls and petitioners’ residence petitioners have claimed losses in their horse breeding activity from to at all relevant times mrs ryberg worked hours per week as a buyer and manager at mimbach fleet supply a supply store that sells products such as horse and livestock equipment she also has years of experience as a certified horse judge mrs ryberg stepped down as a horse judge when petitioners began their horse breeding activity so that she could devote her weekends to horse breeding sometime before the start of operations in the horse breeding activity mrs ryberg conducted extensive research with respect to horse bloodlines and color genetics paying particular attention to a dilution gene associated with a champagne horse color petitioners learned that the horse market exhibited greater demand for certain horse colors such as the champagne color and they planned to isolate the champagne dilution gene in their breeds to capitalize on that demand in addition petitioners believed that their stallions had very high stud prospects petitioners’ tennessee walker stallion in particular exhibited a high stud prospect as there were no other stallion breeds of that kind within a 100-mile radius of petitioners’ ranch during the initial planning phase petitioners visited other breeding operations to determine what would differentiate their services from the services offered by their competitors in addition petitioners attended horse sales and auctions to analyze the horse market and to determine which horses were in high demand moreover petitioners researched different avenues of marketing the services they planned to provide in mrs ryberg began taking classes offered by the university of minnesota completing courses in pasture renovation feedlot permits and manure management in addition she completed a law school course on horse breeding contracts mrs ryberg later applied what she had learned drafting custom breeding contracts to use in petitioners’ horse breeding activity furthermore she studied the pricing system used by other stallion owners and received training regarding how to determine and track feeding costs associated with different stages of horse breeding gestation lactation etc after their initial planning phase petitioners began their joint horse breeding activity in earnest operating under the name rybergs roadside ranch petitioners’ business plan was to breed horses to create marketable offspring concentrating on a gene that produced a particular high-valued horse color and provide stud services using their stallions petitioners individually owned horses before beginning their horse breeding activity but sold those horses that did not fit within their business plan in terms of infrastructure petitioners constructed a large amount of fencing numerous private turnouts and an extensive network of electrical and water utilities on their ranch petitioners’ chores consisted of feeding watering and grooming the horses cleaning stalls hauling hay and purchasing feed on some occasions mr ryberg would spend the entire weekend spreading manure for compost petitioners also trained cared for and guided their horses through the breeding process they spent their mornings and evenings during the week tending to the horse breeding activity and mrs ryberg worked on the farm every weekend accompanied by mr ryberg when he was not engaged in his drag racing activity petitioners used a chevrolet truck to haul supplies transport horses and perform other work associated with their horse breeding activity every year petitioners maintained a business ledger with a monthly account of their revenue and expenses petitioners used a separate charge account at mimbach fleet supply solely for their horse breeding activity and analyzed their account statements every month petitioners also maintained books to track each horse’s performance including registration certificates dental records gestation tables offspring records show records and breeding contracts using a spreadsheet petitioners also tracked the breeding status of their clients’ mares and the fees paid for each breeding petitioners’ formal breeding contracts printed with the rybergs roadside ranch logo outlined the breeding process petitioners’ live foal guarantee and what was expected from petitioners and the client petitioners advertised their services in local stores on the internet at saddle clubs and at breed shows they also publicized their breeds in horse registries where prospective clients could view information on each of petitioners’ horses furthermore petitioners entered into breeding consignments and broadened the marketability of their breeds by training select horses in cattle roping unfortunately for petitioners their horse breeding activity experienced a series of setbacks shortly after its inception sometime after petitioners began operations many of their horses were infected with the west nile virus the illness increased veterinarian’s fees and required petitioners to allocate additional time and physical labor to care for the sick horses in date mr ryberg injured his back in an automobile accident on a public highway injury consequently petitioners were forced to hire workers to assist them on the ranch as mr ryberg had trouble performing some of his normal tasks such as throwing hay bales and tending to the foals in the horse breeding industry began to experience a significant downturn because of low demand for horses aggravating already depressed industry conditions federal regulations were promulgated that increased the cost of sending horses to slaughter this increased the supply of unwanted horses that resulted in a reduced base price for all horses in response to these setbacks and depressed market conditions petitioners attempted to cut costs and explored new methods of operation using the feed cost management training she received mrs ryberg reduced feed costs incurred by the horse breeding activity to lower veterinarian’s costs petitioners began vaccinating the horses themselves in addition petitioners stopped showing their horses in expensive local saddle clubs opting instead to focus on larger breed shows that provided better marketing exposure they also switched to a more cost-effective method of controlling flies by using fly parasites rather than expensive sprays and chemicals furthermore petitioners began buying their horse bedding supplies from bulk distributors moreover petitioners consulted with other owners of breeding and boarding operations regarding the potential profitability of adding boarding services to their business plan petitioners learned however that focusing on boarding would greatly increase their already substantial expenses while adding little to their revenue and therefore they continued to concentrate on horse breeding and stud services in that regard petitioners began working with a veterinarian to explore a method of equine artificial insemination petitioners ultimately abandoned this technique however when mrs ryberg became ill in mrs ryberg was diagnosed with cancer despite her diagnosis petitioners remained hopeful that after weathering the initial difficult years of losses their investment and cost-cutting measures would enable them to experience a profitable year in unfortunately for petitioners they incurred substantial losses in totaling dollar_figure petitioners attached a schedule f profit or loss from farming to their joint federal_income_tax return tax_return for their horse breeding activity and reported gross farm income of dollar_figure and farm expenses as follows schedule f expenses car and truck depreciation feed freight and trucking mortgage interest repairs and maintenance total expenses amount dollar_figure taxes big_number veterinary etc big_number bedding farm tax prep big_number farrier professional dues amount big_number truck trailer license big_number in light of their losses petitioners determined that the horse breeding activity would not become profitable and terminated operations in petitioners experienced several years of uninterrupted losses never earning a profit in their horse breeding activity ii racing activity mr ryberg began drag racing in and has engaged in his drag racing activity for over years his race car a chevrolet rally sport camaro was purchased for dollar_figure and is highly modified for racing mr ryberg saved his receipts in envelopes and tracked his drag racing expenses using a spreadsheet over the years he sought advice from other drivers racing mechanics and technicians to improve his drag racing performance he also subscribed to national dragster magazine and is a member of the national hot rod association he reviewed trade magazines for information such as deals on car parts track altitudes and the standings of his competitors but did not consult with advisers regarding the business aspects of drag racing the drag racing season runs from april to late october mr ryberg work sec_40 hours per week as a spray painter for hoffman engineering corp he engages in drag racing on select weekends and spends some of his spare time during the week searching for sponsors mr ryberg provides his sponsors with a document of accomplishments from the prior year and a description of his goals for the coming year he also drafts a rudimentary contract for his sponsors when a sponsorship agreement is reached he uses a chevrolet truck and a trailer to haul his race car to drag racing events mr ryberg places sponsorship stickers on his car and trailer as advertising because of the lingering effects from hi sec_2001 injury mr ryberg took time off from drag racing beginning in date and did not return until date despite hi sec_2001 injury mr ryberg experienced his best racing year in when he won the championship in his division even in his best racing year however mr ryberg was still unable to earn a profit in mr ryberg attempted to minimize costs by only entering races that had larger car counts and thus paid out larger purses for winning unfortunately for mr ryberg racing less also decreased his driving performance consequently although mr ryberg reported gross racing income of dollar_figure in only dollar_figure of that amount was attributable to race winnings the remaining amount was attributable to sponsorships etc petitioners attached a schedule c profit or loss from business to their tax_return reporting a net_loss of dollar_figure and claiming the following expense deductions schedule c expense car and truck depreciation repairs and maintenance entry fees total amount dollar_figure big_number big_number big_number expense amount membership sec_110 racing fuel safety attire truck trailer license big_number in mr ryberg ceased reporting his drag racing activity as a business but continued to engage in the activity as a hobby thereafter in years of drag racing mr ryberg has never earned a profit instead reporting a long history of uninterrupted losses discussion in general the determinations of the commissioner in a notice_of_deficiency are presumed correct and the burden is on the taxpayer to show that the determinations are erroneous see rule a 503_us_79 290_us_111 deductions are a matter of legislative grace and a taxpayer bears the burden of proving that the taxpayer is entitled to any deduction claimed 308_us_488 292_us_435 sec_7491 does not apply in this case to shift the burden_of_proof to respondent because petitioners neither alleged that sec_7491 was applicable nor established that they fully complied with the requirements of sec_7491 with continued i profit objective sec_183 precludes deductions for activities not engaged in for profit except to the extent of the gross_income derived from such activities sec_183 and b for a taxpayer’s expenses to be deductible under sec_162 trade_or_business_expenses or sec_212 expenses for production_of_income and not subject_to the limitations of sec_183 a taxpayer must show that he or she engaged in the activity with the objective of making a profit 91_tc_371 78_tc_642 aff’d without opinion 702_f2d_1205 d c cir hastings v commissioner tcmemo_2002_310 although a reasonable expectation of a profit is not required the taxpayer’s profit objective must be actual and honest dreicer v commissioner t c pincite sec_1_183-2 income_tax regs the existence of an actual and honest profit objective is a question of fact that must be decided on the basis of the entire record see 63_tc_375 in resolving this factual question greater weight is accorded objective facts than a taxpayer’s statement of intent see westbrook v continued respect to any of the issues before the court commissioner 68_f3d_868 5th cir aff’g tcmemo_1993_634 sec_1_183-2 income_tax regs the regulations under sec_183 provide a nonexhaustive list of nine factors that may be considered in deciding whether a profit objective exists sec_1 b income_tax regs no single factor nor even the existence of a majority of factors favoring or disfavoring an actual and honest profit objective is controlling see id rather the relevant facts and circumstances of each case are determinative see 72_tc_411 aff’d without published opinion 647_f2d_170 9th cir on the basis of all the facts and circumstances in the present case we hold that petitioners have met their burden_of_proof as to their horse breeding activity but have failed to prove that mr ryberg engaged in his racing activity for profit within the meaning of sec_183 we do not analyze in depth all nine of the factors enumerated in the regulations but rather focus on some of the more important ones that inform our decision a horse activity the fact that a taxpayer carries on the activity in a businesslike manner and maintains complete and accurate books_and_records may indicate a profit objective sec_1_183-2 income_tax regs petitioners generally carried on their horse breeding activity in a businesslike manner conducting market research before startup educating themselves on the business and economic aspects of the activity drafting formal breeding contracts and extensively advertising and publicizing their services furthermore petitioners kept accurate books_and_records on a monthly basis and maintained a separate charge account for their horse breeding activity petitioners’ books_and_records enabled them to make informed business decisions such as successfully cutting overall feed costs see 809_f2d_355 7th cir holding that a taxpayer need not maintain a sophisticated cost accounting system but should keep records that enable the taxpayer to make informed business decisions aff’g tcmemo_1985_523 petitioners’ business plan although not written was concretely established by the evidence see phillips v commissioner tcmemo_1997_128 holding that a business plan need not be written but may be established by evidence of a taxpayer’s actions moreover petitioners sold the horses they already owned that did not fit with their business plan an indication that they viewed their horses as business_assets rather than domestic pets kept for recreational purposes a change_of operating methods adoption of new techniques or abandonment of unprofitable methods in a manner consistent with an intent to improve profitability may also indicate a profit objective sec_1_183-2 income_tax regs to control expenses petitioners successfully cut feed costs began vaccinating their horses themselves and switched to a more cost-effective method of controlling flies petitioners also started entering into breeding consignments and broadening the marketability of select horses by adapting and training them in cattle roping in addition petitioners shifted their advertising focus from expensive local saddle clubs to larger breed shows to provide broader and more cost-effective market exposure furthermore petitioners shifted to buying from bulk distributors to cut costs associated with bedding supplies although their plan was not fully implemented because of mrs ryberg’s illness petitioners worked with one of their veterinarians to explore equine artificial insemination as an alternative horse breeding technique moreover petitioners consulted with other business owners regarding the profitability of adding horse boarding to the services petitioners offered finally petitioners abandoned horse breeding operations in when they determined that they could not turn a profit a taxpayer’s expertise research and study of an activity as well as his or her consultation with experts may be indicative of a profit objective sec_1 b income_tax regs petitioners individually owned horses before starting their horse breeding activity and went to great lengths to refine their expertise in horse breeding mrs ryberg in particular developed extensive expertise in many areas including horse bloodlines horse genetics pasture renovation feedlot permits manure management and all aspects of the horse breeding process petitioners regularly consulted with an expert farrier and at least two veterinarians throughout the course of their horse breeding activity more importantly however petitioners researched and studied the business and economic aspects of horse breeding petitioners researched various methods of marketing the services they planned to provide they also visited other stallion farms to determine what would differentiate their stud services from the stud services offered by their competitors in addition petitioners attended horse sales and auctions to determine what specific types of horses were in high demand furthermore mrs ryberg completed a law school course on breeding contracts and subsequently began drafting custom breeding contracts for horse breeding clients she also learned the pricing system for stud services used by other stallion owners and received training regarding how to accurately determine and track feeding costs at different stages of the breeding process mrs ryberg later applied the knowledge and training she obtained to successfully reduce feed costs associated with petitioners’ horse breeding activity finally petitioners consulted with other owners of breeding and boarding operations regarding the potential profitability of adding boarding services to their business plan a taxpayer’s devotion of a great deal of personal time and effort to carrying on an activity may indicate a profit objective sec_1_183-2 income_tax regs petitioners were not casual horse owners they did not ride their horses for pleasure instead petitioners performed all the daily physical labor associated with caring for training and guiding the horses through the breeding process they invested much time and effort in refining their expertise with respect to horse breeding and they completed all of the exhausting work of delivering foals cleaning horse stalls spreading manure for compost and transporting feed mrs ryberg even resigned from being a horse judge so that she could devote more time to performing these labor-intensive tasks petitioners worked with the horses morning and night during the work week mrs ryberg also devoted every weekend to the horse breeding activity accompanied by mr ryberg whenever he was not engaged in his drag racing activity finally respondent conceded at trial that petitioners spent substantial time engaging in their horse breeding activity a taxpayer’s history of income or losses with respect to the activity can indicate whether a profit objective was present sec_1_183-2 income_tax regs a series of losses during the initial or startup phase of an activity however does not necessarily indicate the absence of an actual and honest profit objective id on the basis of the record we find that petitioners’ losses were incurred in what we conclude to be the startup phase of their horse breeding activity see 72_tc_659 recognizing that the startup phase of a horse breeding activity could last as long as ten years see also blackwell v commissioner tcmemo_2011_188 in addition losses sustained because of unforeseen circumstances beyond the taxpayer’s control do not indicate that the taxpayer lacked a bona_fide profit objective sec_1_183-2 income_tax regs petitioners’ losses can also be explained by numerous events that occurred outside their control including mr ryberg’s back injury an onset of the west nile virus that infected petitioners’ horses a downturn in the horse breeding industry and mrs ryberg’s illness thus on the record before us we do not view petitioners’ history of losses as an indication that they lacked an actual and honest profit objective in contrast the fact that petitioners shut down their horse breeding activity once they determined that it would not be profitable strongly indicates that they had an actual and honest profit objective see dwyer v commissioner tcmemo_1991_123 considering all the facts and circumstances we find that petitioners’ horse breeding activity was engaged in for profit within the meaning of sec_183 b racing activity although some factors may suggest that mr ryberg carried on his racing activity in a businesslike manner we are unable to conclude on the basis of the record before us that he engaged in the drag racing activity with the profit objective contemplated by sec_183 admittedly mr ryberg obtained a few sponsors to help defray costs saved receipts related to the drag racing activity in envelopes and allegedly tracked his expenses using a spreadsheet he also attempted to minimize losses in by entering fewer races however the sparse documentary_evidence mr ryberg was able to provide with regard to the drag racing activity tends to belie his contention that he maintained complete business records and operated his drag racing activity in a businesslike manner mr ryberg did not provide a copy of the spreadsheet or any other document he allegedly used to track his expenses he also did not provide any books_or_records to document his race winnings or sponsorship money mr ryberg’s inability to provide these documents at trial weighs heavily against a finding that he operated his drag racing activity in a businesslike manner moreover much of the evidence suggests that mr ryberg did not engage in drag racing with a profit objective over the years mr ryberg sought the advice of other drivers and racing mechanics to improve his drag racing performance a desire to improve racing performance does not necessarily indicate however that he ever engaged in drag racing with a profit objective instead we focus our attention on mr ryberg’s expertise and that of his advisers as it relates to the business aspects of the activity in question see wesinger v commissioner tcmemo_1999_372 citing golanty v commissioner t c pincite mr ryberg is employed full time as a spray painter no evidence suggests that he studied or has particular expertise in the business financial or economic aspects of drag racing furthermore no evidence indicates that he sought advice regarding how to make his activity a profitable business despite years of drag racing mr ryberg has never earned a profit instead he has incurred uninterrupted losses over a very extended period of time no evidence suggests that years constituted the startup phase for mr ryberg’s drag racing activity hi sec_2001 injury does not explain the losses mr ryberg has incurred since moreover despite hi sec_2001 injury mr ryberg experienced his best racing season in yet still failed to earn a profit in mr ryberg’s case the potential to become profitable through winning races alone seems implausible given the substantial amount of expenses he incurred each year and the relatively small purses paid out by the races in which he participated finally it is clear that mr ryberg derives personal pleasure from drag racing and participates in races as a form of recreation indeed even after petitioners ceased reporting the racing activity as a for-profit business in mr ryberg continued to engage in the drag racing activity as a hobby petitioners have failed to meet their burden_of_proof with respect to mr ryberg’s racing activity and as a result we are unable to conclude that mr ryberg engaged in drag racing with the profit objective contemplated by sec_183 consequently petitioners are entitled to deduct expenses associated with such activity only to the extent of mr ryberg’s gross_receipts from the activity and in accordance with the remainder of this opinion ii substantiation a taxpayer is required to maintain records sufficient to substantiate deductions claimed by the taxpayer on his or her return see generally sec_6001 sec_1_6001-1 e income_tax regs as a general_rule if in the absence of required records a taxpayer provides sufficient evidence that the taxpayer has incurred a deductible expense but the taxpayer is unable to adequately substantiate the amount of the deduction to which he or she is otherwise entitled the court may estimate the amount of such expense and allow the deduction to that extent 39_f2d_540 2d cir in order for the court to estimate the amount of an expense however we must have some basis upon which an estimate may be made 85_tc_731 sec_6001 provides that e very person liable for any_tax imposed by this title or for the collection thereof shall keep such records and comply with such rules and regulations as the secretary may from time to time prescribe sec_1_6001-1 income_tax regs provides that any person subject_to tax shall keep such permanent books of account or records as are sufficient to establish the amount_of_deductions sec_1_6001-1 income_tax regs provides that t he books_or_records required by this section shall be kept at all times available for inspection by authorized internal revenue officers or employees and shall be retained so long as the contents thereof may become material in the administration of any internal revenue law without such a basis any allowance would amount to unguided largesse 245_f2d_559 5th cir notwithstanding the foregoing in the case of certain expenses sec_274 expressly overrides the cohan doctrine 50_tc_823 aff’d per curiam 412_f2d_201 2d cir sec_1_274-5t temporary income_tax regs fed reg date specifically and as pertinent herein sec_274 provides that no deduction is allowable with respect to listed_property such as passenger automobiles unless the deduction is substantiated in accordance with the strict substantiation requirements of sec_274 and the regulations promulgated thereunder thus under sec_274 no automobile-related deduction including depreciation is allowable on the basis of any approximation or the unsupported testimony of the taxpayer yecheskel v commissioner tcmemo_1997_89 aff’d without published opinion 173_f3d_427 4th cir see eg murata v commissioner tcmemo_1996_321 golden v commissioner tcmemo_1993_602 included in the definition of listed_property in sec_280f is any passenger_automobile or other_property used as a means of transportation in the instant case the documentary_evidence regarding petitioners’ deductions is limited on the basis of the record however we are convinced that petitioners are entitled to some deductions a horse activity insofar as petitioners’ horse breeding activity is concerned they have provided sufficient evidence to substantiate and are therefore entitled to deduct the following amounts of expenses dollar_figure for feed dollar_figure for repairs and maintenance dollar_figure for veterinarian’s fees and breeding expenses dollar_figure for bedding dollar_figure for farrier expenses and dollar_figure for professional dues although petitioners may have incurred and paid additional expenses beyond those just enumerated they have provided us with no basis upon which an estimate may be made therefore we must deny the remainder of petitioners’ claimed deductions see vanicek v commissioner t c pincite furthermore petitioners’ chevrolet truck used in the horse breeding activity is a passenger_automobile that falls within the definition of listed_property the record is silent with regard to the following expenses claimed on petitioners’ schedule f mortgage interest taxes farm tax preparation and truck trailer license although mrs ryberg mentioned expenses possibly related to freight and trucking petitioners provided us with no basis to estimate an amount they may have paid_or_incurred in for these expenses under sec_280f and therefore petitioners’ mileage and depreciation_deductions for this vehicle are subject_to the strict substantiation requirements of sec_274 petitioners provided no document that qualifies as an adequate record within the meaning of sec_274 and no other corroborative evidence sufficient to satisfy the requirements of that section although petitioners submitted a handwritten note of a purported odometer reading at the beginning of and a purported odometer reading at the end of for the truck such document alone does not satisfy the strict substantiation requirements of sec_274 moreover petitioners provided no documents sufficient to substantiate the depreciation deduction they claimed for the truck consequently although we may find petitioners’ testimony to be credible we have no choice but to hold that the mileage and depreciation_deductions claimed by petitioners for the chevrolet truck are denied in full b racing activity insofar as mr ryberg’s racing activity is concerned petitioners have provided sufficient evidence to substantiate expenses that equal if not exceed mr ryberg’s gross_income from the drag racing activity in thus we conclude that petitioners are entitled to deduct dollar_figure in expenses related to mr ryberg’s racing activity see sec_183 iii penalty sec_6662 and b imposes a penalty equal to of the amount of any underpayment attributable to negligence or disregard of rules or regulations the term negligence includes any failure to make a reasonable attempt to comply with tax laws and disregard includes any careless reckless or intentional disregard of rules or regulations sec_6662 negligence also includes any failure to keep adequate books_and_records or to substantiate items properly sec_1 b income_tax regs sec_6664 provides an exception to the imposition of the accuracy- related penalty if the taxpayer establishes that there was reasonable_cause for and the taxpayer acted in good_faith with respect to the underpayment sec_1 a income_tax regs the determination of whether the taxpayer acted with reasonable_cause and in good_faith is made on a case-by-case basis taking into account the pertinent facts and circumstances sec_1_6664-4 income_tax regs with respect to a taxpayer’s liability for any penalty sec_7491 places on the commissioner the burden of production thereby requiring the commissioner to come forward with sufficient evidence indicating that it is appropriate to impose the penalty 116_tc_438 once the commissioner meets his burden of production the taxpayer must come forward with persuasive evidence that the commissioner’s determination is incorrect see id pincite see also rule a welch v helvering u s pincite respondent has proven and has therefore discharged his burden of production under sec_7491 that petitioners failed to keep adequate_records and properly substantiate most of their claimed expenses see sec_1_6662-3 income_tax regs petitioners have not met their burden of persuasion with respect to reasonable_cause and good_faith at trial petitioners had little to say about this issue other than to state that they consulted a tax_return_preparer petitioners did not call their tax_return_preparer as a witness at trial and did not provide any further evidence to support a finding of reasonable_cause see 6_tc_1158 aff’d 162_f2d_513 10th cir thus on the record before us we are unable to conclude that petitioners acted with reasonable_cause and in good_faith within the meaning of sec_6664 accordingly petitioners are liable for the accuracy-related_penalty under sec_6662 conclusion we have considered all of the arguments advanced by the parties and to the extent not addressed herein we conclude that they are irrelevant moot or meritless to reflect the foregoing decision will be entered under rule
